*77On July 21, 2004, the defendant was sentenced to Ten (10) years in the Montana State Prison, for the offense of Assault on a Peace Officer or Judicial Officer, a felony.
On August 8,2005, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Kathy Anderson. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
The Division finds that the reasons advanced for modification are sufficient to hold that the sentence imposed by the District Court is clearly excessive given the circumstances of the event (lack of seriousness of injury) that this sentence is harsh compared to other sentences given toward similar crimes around the state.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall he amended to Five (5) years in the Montana State Prison, to run concurrent to the Idaho sentence.
Done in open Court this 8 th day of August, 2005.
DATED this 17th day of August, 2005.
Chairperson, Hon. Gary L. Day, Member, Hon. John Whelan and Member, Hon. Randal I. Spaulding.